Exhibit 10.1

EXECUTION VERSION

 

 

 

364-DAY BRIDGE TERM LOAN AGREEMENT

dated as of

March 14, 2016

among

SYSCO CORPORATION,

as Borrower

THE LENDERS PARTY HERETO

THE GUARANTORS PARTY HERETO

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as Administrative Agent

GOLDMAN SACHS LENDING PARTNERS LLC,

as Documentation Agent

and

DEUTSCHE BANK SECURITIES INC.,

as Sole Bookrunner, Sole Lead Arranger and Sole Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Pages  

Article I DEFINITIONS

     1   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Currency Translation

     14   

SECTION 1.03

 

Terms Generally

     14   

SECTION 1.04

 

Accounting Terms; GAAP

     15   

Article II THE LOANS

     15   

SECTION 2.01

 

Commitments

     15   

SECTION 2.02

 

Loans and Borrowings

     15   

SECTION 2.03

 

Requests for Borrowings

     16   

SECTION 2.04

 

[Reserved]

     16   

SECTION 2.05

 

[Reserved]

     16   

SECTION 2.06

 

Funding of Borrowings

     16   

SECTION 2.07

 

Interest Elections

     17   

SECTION 2.08

 

Voluntary Termination and Reduction of Commitments

     18   

SECTION 2.09

 

Repayment of Loans; Evidence of Debt

     18   

SECTION 2.10

 

Voluntary Prepayment of Loans

     19   

SECTION 2.11

 

Mandatory Reductions of Commitments and Prepayments of Loans

     19   

SECTION 2.12

 

Fees

     20   

SECTION 2.13

 

Interest

     20   

SECTION 2.14

 

[Reserved]

     21   

SECTION 2.15

 

Increased Costs

     21   

SECTION 2.16

 

Break Funding Payments

     22   

SECTION 2.17

 

Taxes

     22   

SECTION 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     25   

SECTION 2.19

 

Mitigation Obligations Replacement of Lenders

     26   

SECTION 2.20

 

[Reserved]

     27   

SECTION 2.21

 

[Reserved]

     27   

SECTION 2.22

 

Defaulting Lenders

     27   

Article III REPRESENTATIONS AND WARRANTIES

     28   

SECTION 3.01

 

Organization Powers

     28   

SECTION 3.02

 

Authorization; Enforceability

     28   

SECTION 3.03

 

Governmental Approvals; No Conflicts

     28   

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     29   

SECTION 3.05

 

Properties.

     29   

SECTION 3.06

 

Litigation and Environmental Matters

     29   

SECTION 3.07

 

Subsidiaries

     29   

SECTION 3.08

 

Compliance with Laws and Agreements

     29   

SECTION 3.09

 

Investment Company Status

     30   

SECTION 3.10

 

Taxes

     30   

SECTION 3.11

 

ERISA

     30   

SECTION 3.12

 

Accuracy of Information

     30   

SECTION 3.13

 

OFAC, USA Patriot Act, FCPA

     30   

SECTION 3.14

 

EEA Financial Institutions

     31   



--------------------------------------------------------------------------------

Article IV CONDITIONS

     31   

SECTION 4.01

 

Effective Date

     31   

SECTION 4.02

 

Closing Date

     32   

Article V AFFIRMATIVE COVENANTS

     33   

SECTION 5.01

 

Financial Statements; Ratings Change and Other Information

     33   

SECTION 5.02

 

Notices of Material Events

     35   

SECTION 5.03

 

Existence; Conduct of Business

     35   

SECTION 5.04

 

Payment of Obligations

     35   

SECTION 5.05

 

Maintenance of Properties; Insurance

     36   

SECTION 5.06

 

Books and Records; Inspection Rights

     36   

SECTION 5.07

 

Compliance with Laws

     36   

SECTION 5.08

 

Use of Proceeds

     36   

SECTION 5.09

 

Guarantors

     36   

SECTION 5.10

 

Pro Forma Financial Statements and Other Customary Marketing Materials

     37   

SECTION 5.11

 

Excluded Target Debt

     37   

Article VI NEGATIVE COVENANTS

     37   

SECTION 6.01

 

Liens

     37   

SECTION 6.02

 

Sale and Leaseback Transactions

     39   

SECTION 6.03

 

Ratio of Indebtedness to Capitalization

     39   

SECTION 6.04

 

Consolidation, Merger or Acquisition

     39   

SECTION 6.05

 

Dispositions

     39   

Article VII EVENTS OF DEFAULT

     40   

SECTION 7.01

 

Events of Default

     40   

Article VIII GUARANTEE

     41   

SECTION 8.01

 

Guarantee

     41   

Article IX THE AGENTS

     43   

Article X MISCELLANEOUS

     44   

SECTION 10.01

 

Notices

     44   

SECTION 10.02

 

Waivers; Amendments

     45   

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

     46   

SECTION 10.04

 

Successors and Assigns

     47   

SECTION 10.05

 

Survival

     50   

SECTION 10.06

 

Counterparts; Integration; Effectiveness

     50   

SECTION 10.07

 

Severability

     51   

SECTION 10.08

 

Right of Setoff

     51   

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     51   

SECTION 10.10

 

WAIVER OF JURY TRIAL

     51   

SECTION 10.11

 

Headings

     52   

SECTION 10.12

 

Confidentiality

     52   

SECTION 10.13

 

Interest Rate Limitation

     52   

SECTION 10.14

 

Judgment Currency

     53   

SECTION 10.15

 

USA Patriot Act

     53   

SECTION 10.16

 

Independence of Covenants

     53   

SECTION 10.17

 

No Advisory or Fiduciary Responsibility

     53   

SECTION 10.18

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     54   



--------------------------------------------------------------------------------

SCHEDULES:

  

Schedule 1

  

Applicable Rate

Schedule 2.01

  

Commitments

Schedule 3.07

  

Subsidiaries

EXHIBITS:

  

Exhibit A

  

Form of Assignment and Assumption

Exhibit B

  

Form of Joinder

Exhibit C

  

Form of Borrowing Request

Exhibit D

  

Form of Interest Election Request

Exhibit E

  

Form of Promissory Note

Exhibit F

  

Form of Solvency Certificate



--------------------------------------------------------------------------------

364-DAY BRIDGE TERM LOAN AGREEMENT (this “Agreement”), dated as of March 14,
2016, among SYSCO Corporation, a Delaware corporation, the Guarantors party
hereto, the Lenders party hereto and Deutsche Bank AG Cayman Islands Branch, as
Administrative Agent.

For and in consideration of the premises and the promises herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by each party hereto, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acquired Business” means the Target and its subsidiaries.

“Acquisition” means the acquisition by the Borrower (or a Wholly-Owned
Subsidiary of the Borrower) of all of the equity interests of the Target and
certain shareholder loans owed by the Acquired Business pursuant to the
Acquisition Agreement.

“Acquisition Agreement” means that certain Agreement for the Sale and Purchase
of Securities in the capital of Cucina Lux Investments Limited, dated as of
February 19, 2016, among the Borrower, certain entities identified therein as
the “Institutional Sellers” and certain entities identified therein as the
“Management Warrantors” (including the exhibits and schedules thereto).

“Acquisition Transaction” has the meaning assigned to such term in Section 6.04.

“Adjusted Sterling LIBO Rate” means, with respect to any Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) Sterling LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Deutsche Bank AG Cayman Islands Branch in its
capacity as administrative agent for the Lenders hereunder and any successor
thereto appointed pursuant to Article IX.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 10.01(c).

“Agents” means, collectively, the Administrative Agent and the Arranger.

“Agreement Currency” has the meaning assigned to such term in Section 10.14(b).

“Applicable Creditor” has the meaning assigned to such term in Section 10.14(b).

“Applicable Percentage” means, with respect to any Lender, (a) at any time prior
to the making of the Loans on the Closing Date, the percentage of the aggregate
Commitments represented by such Lender’s Commitment and (b) from and after the
making of the Loans on the Closing Date, the percentage of the aggregate
outstanding Loans represented by such Lender’s Loan; provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, “Applicable Percentage”
shall be determined without regard to any Defaulting Lender’s Commitment or
Loan.

 

1



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, (i) with respect to any Loan, the
applicable rate per annum set forth on Schedule 1 with respect to such Loan and
(ii) with respect to Ticking Fees, the applicable rate per annum set forth on
Schedule 1 with respect to Ticking Fees, in each case, based upon the ratings by
S&P and Moody’s, respectively, applicable on such date to the Index Debt as set
forth on Schedule 1.

“Arranger” means Deutsche Bank Securities Inc., in its capacities as sole lead
arranger and sole bookrunner with respect to the financing contemplated by this
Agreement.

“Asset Sale” means the sale or other disposition (including any sale or issuance
of Equity Interests in a Subsidiary and any casualty or condemnation) of any
assets (other than (i) the sale or other disposition of inventory or other
assets in the ordinary course of business, (ii) intercompany transactions among
the Borrower and any Subsidiary and (iii) sales or other dispositions of assets
the Net Cash Proceeds of which do not exceed $350,000,000 in the aggregate), by
the Borrower or any Subsidiary.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means SYSCO Corporation, a Delaware corporation.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrowing” means Loans made or continued on the same date and as to which a
single Interest Period is in effect.

“Borrowing Minimum” means £20,000,000.

 

2



--------------------------------------------------------------------------------

“Borrowing Multiple” means £1,000,000.

“Borrowing Request” has the meaning specified in Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day (i) on
which commercial banks in New York City or London are authorized or required by
law to remain closed or (ii) on which banks are not open for dealings in
Sterling deposits in the London interbank market.

“Capital Lease” means any lease in respect of which the lessee’s obligations
constitute Capital Lease Obligations.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capitalization” means, without duplication, at any date, the sum of the
Indebtedness of the Borrower and the Subsidiaries outstanding on such date, plus
the amount set forth opposite the caption “total shareholders’ equity” or any
similar caption on the consolidated balance sheet, prepared in accordance with
GAAP, of the Borrower and the Subsidiaries, as of such date.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any Law, (b) any change in
any Law or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, regulations, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or any Governmental Authority with respect to the implementation of
the Basel III Accord shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Closing Date” means the date on or before the Commitment Termination Date on
which all of the conditions set forth in Section 4.02 are satisfied (or waived
in accordance with Section 10.02) and the Loans are made hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, as such commitment may be (a) reduced from time to time
pursuant to Sections 2.08 and 2.11 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
amount of each Lender’s Commitment as of the date hereof is set forth on
Schedule 2.01. The aggregate amount of the Lenders’ Commitments as of the date
hereof is £1,725,000,000.

“Commitment Letter” means that certain commitment letter related to the
Commitments, effective as of February 19, 2016, between the Agents and the
Borrower.

“Commitment Termination Date” means the earliest of (i) the consummation of the
Acquisition without the use of Loans provided under this Agreement, (ii) the
termination of the Acquisition Agreement in accordance with its terms prior to
the closing of the Acquisition and (iii) 5:00 p.m., New York City time, on
November 27, 2016.

 

3



--------------------------------------------------------------------------------

“Connection Income Tax” means Other Connection Taxes that are imposed on or
measured by net income however denominated or that are franchise Taxes or branch
profits Taxes.

“Consolidated” refers to the consolidation of the accounts of the Borrower and
the Subsidiaries in accordance with GAAP, including principles of consolidation
consistent with those applied in the preparation of the consolidated financial
statements referred to in Section 3.04, except as otherwise expressly provided
in Section 1.04.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent or any Lender.

“Debt Issuance” means any sale or issuance of debt securities (including the
Notes) or any incurrence of debt for borrowed money, in each case, by the
Borrower or any Subsidiary, other than (except in the case of the sale or
issuance of the Notes, which shall not be subject to such exception) Excluded
Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any portion
of its Loans on the Closing Date in contravention of its obligations hereunder
or (ii) pay over to any Credit Party any other amount required to be paid by it
hereunder within two Business Days of the date required to be so paid, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent (a copy of which shall promptly be shared with the
Borrower), or (d) has become the subject of a Bankruptcy Event.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02), which
date is the date of this Agreement.

 

4



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Issuance” means the issuance of any equity securities or equity-linked
securities of the Borrower to any Person, other than: (i) pursuant to any
employee equity compensation plan or agreement or other employee equity
compensation arrangement, any employee benefit plan or agreement or other
employee benefit arrangement or any non-employee director equity compensation
plan or agreement or other non-employee director equity compensation arrangement
or pursuant to the exercise or vesting of any employee or director stock
options, restricted stock or restricted stock units, warrants or other equity
awards or pursuant to dividend reinvestment programs, (ii) securities or
interests issued or transferred directly (and not constituting cash proceeds of
any issuance of such securities or interests) as consideration in connection
with any acquisition (excluding the Acquisition), divestiture or joint venture
arrangement and (iii) Equity Issuances having aggregate Net Cash Proceeds
together with the aggregate principal amount of Debt Issuances under clause
(ix) of the definition of “Excluded Debt”, up to $300,000,000 in the aggregate.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan

 

5



--------------------------------------------------------------------------------

or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Debt” means (i) indebtedness, loans, and advances among the Borrower
and/or the Subsidiaries, (ii) credit extensions under the Existing Credit
Agreement and other existing credit facilities of the Borrower and the
Subsidiaries, in each case up to the amount of the existing commitments
thereunder as in effect on February 19, 2016 plus any incremental amounts (up to
$500,000,000) permitted to be added to the commitments thereunder pursuant to
the terms of such facilities as in effect on February 19, 2016, (iii) issuances
under commercial paper programs, (iv) any trade or customer related financing in
the ordinary course of business, (v) the Loans, (vi) ordinary course purchase
money and equipment financings, (vii) ordinary course credit lines of Foreign
Subsidiaries for working capital purposes, (viii) debt incurred to refinance,
renew, repurchase, repay, redeem or defease the Existing Credit Agreement or
other indebtedness existing on the Closing Date; provided that such refinancing,
renewal, repurchase, repayment, redemption or defeasance (x) occurs no earlier
than two years prior to the stated maturity date of the Existing Credit
Agreement or such other indebtedness, as the case may be, as in effect on
February 19, 2016 and (y) does not increase the aggregate principal or committed
amount thereof (except for the capitalization of accrued interest, amounts in
respect of original issue discount and other increases in an amount equal to a
reasonable amount paid, and fees and expenses reasonable incurred, in connection
with such refinancing, renewal, repurchase, repayment, redemption or defeasance
and in an amount equal to any existing commitments unutilized thereunder) and
(ix) Debt Issuances having Net Cash Proceeds in an aggregate amount together
with Equity Issuances under clause (iii) of the definition of “Equity Issuance”,
up to $300,000,000 in the aggregate.

“Excluded Target Debt” means any Target Indebtedness To Be Refinanced that
requires delivery of irrevocable notices of redemption or repayment and which
cannot be repaid, redeemed, discharged or satisfied in full on the Closing Date
under the terms of the applicable debt documents.

“Excluded Taxes” means, with respect to any Recipient or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder or under any other Loan Document, (a) any income, franchise, taxable
margin or other Taxes imposed on, with respect to (or measured by) its net
income (however denominated) or net profits, (i) by the United States of
America, by the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes or similar Taxes imposed by the United
States of America or any other jurisdiction described in clause (a) above,
(c) any withholding Tax that is imposed by the United States of America on or
with respect to payments made to or for the account of such recipient hereunder
or under any other Loan Document to the extent such Tax is in effect and would
apply as of the date such recipient (A) becomes a party to this Agreement or
acquires an interest in a Loan or Commitment or (B) designates a new lending
office, except to the extent that such Lender (or assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.17(a), (d) any withholding Tax that is attributable to
such Recipient’s failure to comply with Section 2.17(e), and (e) any Taxes
imposed under FATCA.

 

6



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement, dated as of December 29,
2011, as amended by the First Amendment to Credit Agreement, dated as of
January 12, 2012, as further amended by the Maturity Extension Agreement, dated
as of November 29, 2012 and as further amended by the Second Amendment to Credit
Agreement, dated as of January 31, 2014, among the Borrower, SYSCO
International, ULC, a British Columbia unlimited liability company, the
subsidiaries designated as guarantors therein, the lenders party thereto,
JPMorgan Chase Bank, N.A., as U.S. administrative agent and JPMorgan Chase Bank,
N.A., Toronto Branch, as Canadian administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Fee Letter” means the fee letter, effective as of February 19, 2016, entered
into in connection with the financing contemplated hereby by the Borrower,
Deutsche Bank AG Cayman Islands Branch and Deutsche Bank Securities Inc.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.

“Fraudulent Transfer Laws” has the meaning assigned to such term in
Section 8.01(i).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

7



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning assigned to such term in
Section 8.01(a).

“Guarantor” means each Person listed on the signature pages hereto as a
Guarantor and each Person that becomes a Guarantor hereafter pursuant to
Section 5.09. A Person that is released as a “Guarantor” pursuant to
Section 5.09 shall no longer constitute a “Guarantor” for purposes of this
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or accrued liabilities, incurred or accrued in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others and (g) all Capital Lease Obligations of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” means the contents of any information packages for the financing
contemplated hereby regarding the business, operations, financial projections
and prospects of the Borrower and the Acquired Business including all
information relating to the transactions contemplated hereunder prepared by or
on behalf of the Borrower reasonably deemed necessary by the Arranger to
complete the syndication of the Commitments, and all other information,
documentation or materials delivered to the Arranger, the Administrative Agent
or the Lenders in connection therewith.

“Interest Election Request” has the meaning assigned to such term in
Section 2.07 (b).

“Interest Payment Date” means, with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Borrowing, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two,

 

8



--------------------------------------------------------------------------------

three or six months (or, such shorter or longer period that has been consented
to by each Lender) thereafter, as the Borrower may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Borrowing that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Joinder” means an agreement in the form of Exhibit B executed pursuant to
Section 5.09(b).

“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Governmental Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.

“Lenders” means (a) the financial institutions listed on Schedule 2.01 (other
than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, encumbrance, charge
or security interest; provided, precautionary or other filings filed in
connection with operating leases of the Borrower or any Subsidiary shall not
constitute Liens.

“Loan” means a loan made by a Lender to the Borrower pursuant to this Agreement.

“Loan Document” means this Agreement and each promissory note issued (if
requested) pursuant to Section 2.09(e), as the same may be amended, restated or
otherwise modified and in effect from time to time.

“Loan Party” means each of the Borrower and each Guarantor.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Loan Parties (taken as
whole) to perform any of their obligations under this Agreement or (c) the
rights of the Administrative Agent and the Lenders against the Loan Parties
(taken as whole) under any material provision of this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount exceeding
$150,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the date that is 364 days from the Closing Date or, if
such date is not a Business Day, then the immediately preceding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc.

 

9



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means: (a) with respect to an Asset Sale, the excess, if
any, of (i) the cash or cash equivalents received (including cash proceeds of
non-cash proceeds received by way of deferred payment, but only as and when
received) in connection therewith over (ii) the sum of (A) payments made to
retire any debt that is secured by such asset and that is required to be repaid
in connection with the sale thereof, (B) the reasonable expenses incurred by the
Borrower or any Subsidiary in connection therewith, (C) taxes reasonably
estimated to be payable in connection with such transaction (including taxes
resulting from the repatriation of such cash proceeds from a Foreign
Subsidiary), (D) the amount of reserves established by the Borrower or any
Subsidiary in good faith and pursuant to commercially reasonable practices for
adjustment in respect of the sale price of such asset or assets in accordance
with applicable generally accepted accounting principles, provided that if the
amount of such reserves exceeds the amounts charged against such reserve, then
such excess, upon the determination thereof, shall then constitute Net Cash
Proceeds, and (E) any cash proceeds arising from an Asset Sale or other
disposition by a Foreign Subsidiary to the extent (x) that repatriation thereof
would be unlawful, as reasonably determined by the Borrower, or (y) materially
adverse tax consequences would result from the repatriation thereof, provided,
that such cash or cash equivalents received shall not constitute Net Cash
Proceeds pursuant to this clause (a) to the extent (i) reinvested in the
Borrower’s or the Subsidiaries’ business within 9 months following receipt
thereof (or, if committed to be reinvested pursuant to a binding agreement
entered into within such 9- month period, to the extent reinvested within 3
months following the end of such 9 month period) or (ii) in the case of any such
proceeds of a casualty or condemnation, applied in the reinstatement or
replacement of the affected assets within such period as may be reasonably
required to effect such reinstatement or replacement; and (b) with respect to
any Debt Issuance or Equity Issuance, the excess, if any, of (i) cash received
by the Borrower or any Subsidiary in connection with such incurrence or issuance
over (ii) the underwriting discounts and commissions and other reasonable
expenses incurred by the Borrower or any Subsidiary in connection with such
incurrence or issuance.

“Net Worth” means, with respect to any Person, the excess, if any, of the assets
of such Person over the liabilities of such Person, each to be determined in
accordance with GAAP consistent with those applied in the preparation of the
consolidated financial statements referred to in Section 3.04.

“Non-Consenting Lender” has the meaning set forth in Section 2.19(c).

“Notes” means senior unsecured notes issued by the Borrower in connection with
the Acquisition pursuant to one or more registered public offerings or Rule 144A
or other private placements (with registration rights).

“Obligations” means the obligations of the Borrower and each Guarantor hereunder
in respect of the payment of (a) the principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (b) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower and each
Guarantor under this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan or this Agreement).

 

10



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes or other similar charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of this Agreement, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment pursuant to
Section 2.19).

“Participant” has the meaning set forth in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Participant.

“Refinancing” has the meaning specified in Section 4.02(c).

“Register” has the meaning assigned to such term in Section 10.04.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means (i) at any time prior to the making of the Loans on the
Closing Date, Lenders holding more than 50% of the aggregate Commitments at such
time and (ii) at any time at or after the making of the Loans on the Closing
Date, Lenders holding more than 50% of the aggregate Loans outstanding at such
time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or a transferor shall sell or otherwise
transfer any real or personal property and then or thereafter lease (whether
pursuant to a Capital Lease or otherwise) or repurchase under an extended
purchase contract, the same or similar property from the purchaser or the
transferee of such property.

 

11



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, as the same may
be in effect from time to time.

“Senior Notes” means the senior notes and debentures of the Borrower issued
pursuant to a supplemental indenture to the Indenture dated as of June 15, 1995
between the Borrower and The Bank of New York Mellon Trust Company, N.A., as
successor trustee.

“Significant Subsidiary” means a Subsidiary that meets either of the following
conditions:

(a) the total assets (after intercompany eliminations) of the Subsidiary exceed
ten percent (10%) of the total assets of the Borrower and the Subsidiaries on a
Consolidated basis, consolidated as of the end of the most recently completed
fiscal year; or

(b) the income from continuing operations before income taxes, extraordinary
items and cumulative effect of a change in accounting principle of the
Subsidiary exclusive of amounts attributable to any non-controlling interests
exceeds ten percent (10%) of the income of the Borrower and the Subsidiaries on
a Consolidated basis, consolidated for the most recently completed fiscal year.

“Specified Representation” means each of the representations and warranties made
by the Borrower in Section 3.01 (a), Section 3.02 (a) (provided that
“Transactions” as used in such clause (a) shall be limited to entry into the
Loan Documents and, with respect to the Borrower, the borrowing of the Loans on
the Closing Date), Section 3.02(b), Section 3.03(b)(ii), Section 3.03(c),
Section 3.04(a) (provided that the term “GAAP” as used in such clause (a) shall
mean GAAP as then in effect), Section 3.09(a) and contained in the second and
third sentences of Section 3.13.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted Sterling LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Sterling LIBO Rate” means, for any Interest Period, the rate appearing on the
page of the Reuters screen that displays the ICE Benchmark Administration
Limited rate for deposits in Sterling (or any successor thereto or substitute
therefor provided by Reuters, providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to Sterling deposits in the London interbank market) (the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Sterling deposits with a
maturity comparable to such Interest Period; provided that, if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. In the event that such rate is not available at such
time for any reason, then the “Sterling LIBO Rate” with respect to such
Borrowing for such Interest Period shall be a rate per annum reasonably
determined by the Administrative Agent in good faith to be the rate per annum at
which deposits in Sterling for delivery on the first day of such Interest Period
in immediately available funds in the approximate amount of the Loan being made,
continued or converted

 

12



--------------------------------------------------------------------------------

by the Administrative Agent and with a maturity comparable to such Interest
Period would be offered to the Administrative Agent by major banks in the London
interbank market for Sterling at their request at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if such rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Subject Transaction” has the meaning assigned to such term in Section 1.02.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement, provided that such term shall not
include any forward or future contract entered into in the ordinary course of
business by the Borrower or a Subsidiary which contemplates the actual delivery
of a commodity and is not entered into for speculative purposes.

“Target” means Cucina Lux Investments Limited, a company incorporated under the
laws of England and Wales.

“Target Indebtedness To Be Refinanced” means all Indebtedness of the Acquired
Business outstanding immediately prior to the Closing Date (other than
Indebtedness not required to be repaid, redeemed and/or cancelled in accordance
with the Acquisition Agreement (as in effect on February 19, 2016)), together
with accrued but unpaid interest, premium and other obligations with respect
thereto but excluding, for the avoidance of doubt, any such indebtedness that is
recharacterized (or is restructured as) intercompany indebtedness among the
Borrower and its Subsidiaries on or prior to the Closing Date in accordance with
the Acquisition Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Ticking Fee” has the meaning specified in Section 2.12(a).

“Transactions” means the execution, delivery and performance by the Borrower and
Guarantors of this Agreement and each promissory note (if any) requested by a
Lender as contemplated by Section 2.09(e), the borrowing of Loans hereunder, the
use of proceeds thereof and the guarantee of the Obligations by the Guarantors.

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

 

13



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub.L.107-56 (signed
into law October 26, 2001, as amended)).

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) or other ownership interests representing 100% of the equity
are, at the time any determination is being made, owned by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Currency Translation. For purposes of any determination with
respect to the amount of any Indebtedness, Equity Issuance, Asset Sale, Lien or
other transaction hereunder (each, a “Subject Transaction”) in a currency other
than U.S. Dollars, (i) the U.S. Dollar equivalent amount of a Subject
Transaction in a currency other than U.S. Dollars shall be calculated based on
the rate of exchange quoted by the Bloomberg Foreign Exchange Rates & World
Currencies Page (or any successor page thereto, or in the event such rate does
not appear on any Bloomberg Page, by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower) for such currency, as in effect at
11:00am (New York time) on the date of such Subject Transaction and (ii) no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in the rates of currency exchange occurring after the time of any
Subject Transaction, so long as such Subject Transaction was permitted at the
time incurred, made, committed or otherwise consummated as set forth in clause
(i) (it being understood that such changes shall nonetheless be taken into
account in determining the remaining availability (if any) under any basket
limitation or threshold).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

14



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of the
definitions of “Capital Lease” and “Capital Lease Obligations” and determining
compliance with any provision of this Agreement, the determination of whether a
lease is to be treated as an operating lease or capital lease shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of proposed Accounting Standards Update (ASU)
Leases (Topic 840) issued August 17, 2010, or any successor proposal.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

ARTICLE II

THE LOANS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower on the Closing Date in an
amount equal to such Lender’s Commitment; provided that if for any reason the
full amount of such Lender’s Commitment is not fully drawn on the Closing Date,
the undrawn (or, in the case of a Defaulting Lender, unrequested) portion
thereof shall automatically be cancelled upon giving effect to the funding of
the drawn Loans on the Closing Date. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any amount borrowed under this Section 2.01 and subsequently repaid or
prepaid may not be reborrowed. Each Lender’s Commitment shall terminate
immediately and without further action (x) on the Closing Date after giving
effect to the funding of such Lender’s Commitment on such date (it being
understood that if any Lender fails to fund requested Loans on the Closing Date
in contravention of its obligations hereunder, its Commitment in respect of such
requested Loans shall not so terminate) or (y) in accordance with Sections 2.08
and 2.11.

SECTION 2.02 Loans and Borrowings.

(a) Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

15



--------------------------------------------------------------------------------

(b) At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and is an integral multiple of the Borrowing Multiple (or, if
less, the entire balance of the Loans). There shall not at any time be more than
a total of five (5) Borrowings outstanding.

(c) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing on the Closing
Date, the Borrower shall notify the Administrative Agent of such request by
telephone not later than 12:00 noon, New York City time, three Business Days
before the Closing Date. Each such telephonic notice may, at the Borrower’s
option, be conditioned on the consummation of the Acquisition and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written notice of Borrowing substantially in the form of Exhibit C (a “Borrowing
Request”) or in such other form reasonably acceptable to the Administrative
Agent, in each case, signed by the Borrower. Each such telephonic notice and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(iv) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

If no Interest Period is specified with respect to any requested Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make the Loan to be made by it hereunder on the Closing
Date by wire transfer of immediately available funds in Sterling by (i) 7:00
a.m., New York City time (in the event that the request therefor is received not
later than 12:00 noon, New York City time, on the Business Day prior to the
Closing Date), or (ii) 10:00 a.m., New York City time (if such request is
received thereafter), to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the applicable Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the general deposit account
of the Borrower maintained with the Administrative Agent, and designated by the
Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of the Loans, the Administrative Agent
may assume that such Lender has made such share available

 

16



--------------------------------------------------------------------------------

on the Closing Date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then such Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, at the greater of zero or the Administrative Agent’s cost of funds
for the first three days after the date such amount is due and thereafter at the
greater of zero or such cost of funds rate plus 1%, together with Administrative
Agent’s standard interbank processing fee or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

SECTION 2.07 Interest Elections.

(a) Each Borrowing shall have an initial Interest Period as specified in the
applicable Borrowing Request. Thereafter, the Borrower may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and any Loans resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing. Notwithstanding any other provision of this Section, no Interest
Period may be selected for any Borrowing if such Interest Period ends after the
Maturity Date.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone not later than 12:00 noon,
New York City time, three Business Days before the effective date of such
election. Each such telephonic notice shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written notice substantially in the form of Exhibit D (an “Interest Election
Request”) or in such other form reasonably acceptable to the Administrative
Agent and, in each case, signed by the Borrower. Notwithstanding any other
provision of this Section, each continuation of a Borrowing shall comply with
the applicable provisions of Section 2.02.

(c) Each telephonic notice and written Interest Election Request shall specify
the following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (iii) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

17



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each participating Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period, the Borrower shall be deemed to have elected that such
Borrowing be continued with an Interest Period of one month.

SECTION 2.08 Voluntary Termination and Reduction of Commitments.

(a) The Borrower may at any time terminate, or from time to time reduce, the
Commitments, in whole or in part; provided that each reduction of the
Commitments shall be in an amount that is an integral multiple of £1,000,000 and
not less than £5,000,000, or the entire amount of the Commitments.

(b) The Borrower shall notify the Administrative Agent of any election to
voluntarily terminate or reduce the Commitments under paragraph (a) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, the consummation of any other capital markets
transaction or the occurrence of any other event, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the applicable Lenders in
accordance with their respective Commitments (provided, that such reduction of
the Commitments of Lenders which are Affiliates of each other may be allocated
between such affiliated Lenders as they and the Administrative Agent may
otherwise determine).

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay on the Maturity Date, to
the Administrative Agent for the account of each Lender, the then unpaid
principal amount of each Loan made by such Lender to the Borrower.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Interest Period applicable
thereto and (ii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

18



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit E.

SECTION 2.10 Voluntary Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any voluntary prepayment pursuant to Section 2.10(a), not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof,
to be prepaid; provided that, a notice of prepayment of the Loans delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, the consummation of any other capital markets
transaction or the occurrence of any other event, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing in accordance with Section 2.10(a) shall be in an amount that
would be permitted in the case of an advance of a Borrowing as provided in
Section 2.02. Each prepayment of a Borrowing in accordance with Section 2.10(a)
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments in accordance with Section 2.10(a) shall be accompanied by accrued
interest to the extent required by Section 2.13.

SECTION 2.11 Mandatory Reductions of Commitments and Prepayments of Loans.

(a) Unless previously terminated, the Commitments shall terminate on the first
to occur of (i) the consummation of the Acquisition (after giving effect to any
Borrowing of the Loans on the Closing Date pursuant to Section 2.03), and
(ii) the Commitment Termination Date.

(b) In the event that the Borrower or any Subsidiary actually receives any Net
Cash Proceeds arising from any Debt Issuance, Equity Issuance or Asset Sale
(i) at any time prior to the borrowing of the Loans on the Closing Date, then
the Commitments shall be reduced in an amount equal to 100% of such Net Cash
Proceeds on the earlier of (x) the date of notice thereof from the Borrower to
the Administrative Agent and (y) the date of the receipt by the Borrower or a
Subsidiary of such Net Cash Proceeds or (ii) at any time after the borrowing of
the Loans on the Closing Date, then the Borrower shall prepay the Loans in an
amount equal to 100% of such Net Cash Proceeds not later than three (3) Business
Days following the receipt by the Borrower or a Subsidiary of such Net Cash
Proceeds. The Borrower shall promptly notify the Administrative Agent of the
receipt by the Borrower or a Subsidiary of any such Net Cash Proceeds and the
Administrative Agent will promptly notify each Lender of its receipt of each
such notice.

(c) In the event that the Borrower or any Subsidiary enters into any bank loan
or other credit agreement, other than this Agreement, for the stated purpose of
financing the Acquisition and the related transactions, then the Commitments
shall be reduced in amount equal to the aggregate committed amount under such
bank loan or other credit agreement on the date of entry into such bank loan or
other credit agreement; provided that the conditions precedent to funding such
commitments are no less favorable to the Borrower than the conditions set forth
in Section 4.02, it being understood that upon the effectiveness of such
reduction and solely to the extent of the amount thereof, there shall be no
duplicative reduction or prepayment in respect of such bank loan or other credit
facility pursuant to paragraph (b) of this Section.

 

19



--------------------------------------------------------------------------------

(d) Any termination or reduction of the Commitments pursuant to this
Section 2.11 shall be permanent. Each reduction of the Commitments pursuant to
this Section 2.11 shall be made to the Commitments of the Lenders on a pro rata
basis (provided, that such reduction of the Commitments of Lenders which are
Affiliates of each other may be allocated between such affiliated Lenders as
they and the Administrative Agent may otherwise determine). Each prepayment
pursuant to this Section 2.11 shall be applied to the Loans of the Lenders on a
pro rata basis.

SECTION 2.12 Fees. (a) Subject to Section 2.22, the Borrower agrees to pay to
the Administrative Agent, for the account of each Lender a ticking fee
(collectively, the “Ticking Fees”), which shall accrue at the Applicable Rate on
the daily maximum undrawn Commitment of such Lender and such Ticking Fee shall
accrue during the period from and including April 19, 2016 to but excluding the
date on which such Commitment terminates. Accrued Ticking Fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which all of the Commitments terminate, commencing on the
first such date to occur after the date hereof. All Ticking Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, duration fees in amounts equal to the percentage, as determined in
accordance with the grid below, of the principal amount of the Loan of such
Lender outstanding at the close of business, New York City time, on each date
set forth in the grid below. Such duration fees shall be payable on the dates
set forth in the grid below.

 

     Duration Fees    

90 days after the

Closing Date

   180 days after the
Closing Date   270 days after the
Closing Date

0.50%

   0.75%   1.00%

(c) The Borrower agrees to pay to the Administrative Agent, the Arranger and the
Lenders, the applicable fees payable in the amounts and at the times set forth
in the Fee Letter.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Ticking Fees and duration fees, to the relevant Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13 Interest.

(a) The Loans shall bear interest at Adjusted Sterling LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to 2% plus the rate otherwise applicable to a Loan as provided in
paragraph (a) of this Section.

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand and (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

 

20



--------------------------------------------------------------------------------

(d) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Adjusted Sterling LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14 [Reserved].

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participations in, any Lender
(except any such reserve requirement reflected in the Adjusted Sterling LIBO
Rate);

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by such Lender or participation therein;
or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (c) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, such additional amount or amounts as will
compensate such Lender, for such additional costs incurred or reduction
suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company, as the case may be, for any such reduction actually
suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender
notifies the Borrower of

 

21



--------------------------------------------------------------------------------

the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 60-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
failure to borrow, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked hereunder and is revoked in accordance herewith) or (c) the assignment
of any Loan other than on the last day of the Interest Period, applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each affected Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
Sterling LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Sterling deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section and setting forth in reasonable detail the manner in which such amount
or amounts shall have been determined shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes except as required by
applicable Law; provided that if the applicable Loan Party shall be required to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or affected Lender, as applicable, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable Loan Party shall make such deductions and (iii) the
applicable Loan Party shall pay or remit the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c) The Loan Parties shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender on or with
respect to any payment by or on account of any obligation of the Loan Parties
under any Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any penalties,
interest and reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

22



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement shall deliver to the
Borrower and the Administrative Agent, at the time such Person becomes a party
to this Agreement and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without
withholdings or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable good faith judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and executed originals (in such number of copies as shall be requested
by the Borrower or the Administrative Agent) of IRS Form W-9 (or successor form)
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, properly completed and executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor forms)
establishing an exemption from, or reduction or, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement, properly completed and
executed originals of IRS Form W-8BEN (or successor forms) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits,” “other income” or other applicable article of such tax
treaty;

 

23



--------------------------------------------------------------------------------

(ii) properly completed and executed originals of IRS Form W-8ECI (or successor
forms);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
to the effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender (a “U.S. Tax Compliance Certificate”) and
(y) properly completed and executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), properly completed and executed originals of IRS Form
W-8IMY (or successor forms), accompanied by a Form W-8ECI (or successor forms),
W-8BEN or IRS Form W-8BEN-E, as applicable (or successor forms), U.S. Tax
Compliance Certificate, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of each
such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such foreign Lender becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. FATCA shall include any amendments made to FATCA
after the date of this Agreement.

 

24



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or other
amounts as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Taxes or other amounts giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or Lender, agrees to repay
the amount paid over to such Loan Party pursuant to this Section 2.17(f) (plus
any interest imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event that the Administrative Agent
or Lender is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to any Loan Party.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 10:00 a.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at such account as the Administrative
Agent shall from time to time specify in a notice delivered to the Borrower,
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Sterling, except (i) for
the payment of legal fees and expenses which shall be payable in U.S. Dollars
and (ii) as otherwise expressly provided.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due hereunder by the Borrower, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i)

 

25



--------------------------------------------------------------------------------

if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of zero or the
Administrative Agent’s cost of funds for the first three days after the date
such amount is due and thereafter at the greater of zero or such cost of funds
rate plus 1%, together with Administrative Agent’s standard interbank processing
fee.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender is a Defaulting Lender or (iv) any Lender is a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld or

 

26



--------------------------------------------------------------------------------

delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of any replacement of a
Non-Consenting Lender, such replacement shall be sufficient (together with all
other consenting Lenders and other Non-Consenting Lenders being so replaced) to
cause the adoption of the applicable modification, waiver or amendment of the
Loan Documents. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

(c) In the event that (i) the Borrower or the Administrative Agent have
requested the Lenders to consent to a waiver of any provisions of the Loan
Documents or to agree to any amendment or other modification thereto, (ii) the
waiver, amendment or modification in question requires the agreement of all
affected Lenders or all the Lenders and (iii) the Required Lenders have agreed
to such waiver, amendment or modification, then any Lender who does not agree to
such waiver, amendment or modification shall be deemed a “Non-Consenting
Lender”.

SECTION 2.20 [Reserved].

SECTION 2.21 [Reserved].

SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Ticking Fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification increasing or extending the Commitment of any such Defaulting
Lender, extending the maturity of the Loans of such Defaulting Lender, reducing
the rate of interest on any Loan of a Defaulting Lender or forgiving all or any
portion of the principal amount of any Loan of such Defaulting Lender; and

(c) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the

 

27



--------------------------------------------------------------------------------

Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.22(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that (i) on the date hereof
(only as set forth in Sections 3.01, 3.02, 3.03 and 3.13 below) and (ii) on the
Closing Date (it being understood that the accuracy of the following
representations and warranties, other than the Specified Representations, is not
a condition to the funding of the Loans on the Closing Date):

SECTION 3.01 Organization Powers. The Borrower and each Guarantor (a) is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation and (b) has all requisite power
and authority to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required and where the failure so to qualify (either
individually or together with all other failures so to qualify) would have a
Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. (a) The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action and (b) this
Agreement has been duly executed and delivered by the Borrower and each
Guarantor and constitutes a legal, valid and binding obligation of the Borrower
and each Guarantor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation or (ii) the charter, by-laws or other organizational documents of the
Borrower or any of the Subsidiaries or (iii) any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
other agreement or instrument binding upon the Borrower or any Subsidiary or its
assets (excluding the Acquired Business) providing for committed or funded
Indebtedness in an aggregate principal amount for all such Indebtedness of
$150,000,000 or more, or give rise to a right thereunder to require any payment
to be made by the Borrower or any Subsidiary, (d) will not violate or result in
a default under any indenture or other agreement or instrument binding upon the
Borrower or any Subsidiary or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any Subsidiary, and (e) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any Subsidiary, other than, in the case of clauses (b)(i), (b)(iii),
(d) and (e), any such violations, conflicts, breaches or liens that individually
or in the aggregate would not have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and the related statements of consolidated results of operations,
shareholders’ equity and cash flows as of and for the fiscal year ended June 27,
2015, reported on by Ernst & Young LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b) Since June 27, 2015, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and the Subsidiaries, taken as a whole, other than matters
disclosed in the most recent 10-K or in any 10-Q or current report on Form 8-K,
in each case filed by the Borrower prior to February 19, 2016.

SECTION 3.05 Properties.

(a) Each of the Borrower and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property necessary to the
operation of the business of the Borrower and its Subsidiaries taken as a whole,
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

(b) Each of the Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to the operation of the business of the Borrower and its Subsidiaries
taken as a whole, and the use thereof by the Borrower and each such Subsidiary
does not infringe upon the rights of any other Person, except for any such
infringement that, individually or in the aggregate, would not have a Material
Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as disclosed in either the most recent 10-K or the most recent 10-Q,
in each case filed by the Borrower prior to February 19, 2016, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary (i) as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that question the validity or
legality of this Agreement or the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07 Subsidiaries. Set forth on Schedule 3.07 is a complete and accurate
list (as of the date hereof) of all Subsidiaries showing (as to each such
Subsidiary) the correct name thereof and the jurisdiction of its organization or
formation. All the outstanding Equity Interests of each Subsidiary have been
validly issued, are fully paid and nonassessable and, to the extent owned
directly or indirectly by the Borrower, are so owned free and clear of all Liens
other than Liens permitted by Section 6.01.

SECTION 3.08 Compliance with Laws and Agreements. Each of the Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

29



--------------------------------------------------------------------------------

SECTION 3.09 Investment Company Status. Neither (a) the Borrower nor (b) any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.10 Taxes. Each of the Borrower and each Subsidiary has timely filed or
caused to be filed all federal and material state, local and foreign Tax returns
required to have been filed and has paid or caused to be paid all Taxes shown to
be payable on such returns or on any assessments received from any taxing
authority by any of them, except (a) Taxes that are being contested in good
faith by appropriate proceedings and for which the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves (to the extent
required by GAAP) and (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by an amount
that, if required to be paid by the Borrower, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.12 Accuracy of Information. All written Information (other than
financial projections, estimates and information of a general economic or
industry nature) provided by the Borrower or by its representatives on its
behalf to the Administrative Agent or the Lenders in connection with the
transactions contemplated hereunder is, when considered together with the
Borrower’s Annual Report on Form 10-K for the fiscal year ended June 27, 2015
and the Borrower’s subsequent Quarterly Reports on Form 10-Q as filed with the
SEC and subsequent Annual Reports on form 10-K filed with the SEC prior to the
time such written Information is furnished (all such documents, the “Public
Reports”), and when taken as a whole and in light of the circumstances when
furnished, complete and correct in all material respects at the time furnished
and does not at the time furnished contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading, in each case when considered together with the Public
Reports and when taken as a whole in light of the circumstances under which such
statements were made; provided, that such representation with respect to the
Target is made to the best of the Borrower’s knowledge. The financial
projections and estimates provided to the Administrative Agent or the Lenders by
the Borrower or by its representatives on its behalf in connection with the
transactions contemplated hereunder have been prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time such financial projections are so furnished, it being understood and agreed
that financial projections are by their nature inherently uncertain and are not
a guarantee of financial performance and actual results may differ from
financial projections and such differences may be material.

SECTION 3.13 OFAC, USA Patriot Act, FCPA. The Borrower and each Subsidiary is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto
(collectively, “Sanctions Laws”), and (ii) the USA Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United

 

30



--------------------------------------------------------------------------------

States Foreign Corrupt Practices Act of 1977, as amended, or any similar
applicable anti-corruption laws or regulations administered or enforced by any
Governmental Authority having jurisdiction over the Borrower or any Subsidiary.
None of the Borrower or any Subsidiary will use, lend, make payments of or
contribute all or any part of the proceeds of the Loans in violation in any
material respect of any Sanctions Laws or the USA Patriot Act.

SECTION 3.14 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The Lenders’ Commitments shall not become effective
unless the following conditions are satisfied (or waived in accordance with
Section 10.02) on or prior to the Commitment Termination Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or email transmission of a signed signature
page of this Agreement) that such party has signed and delivered a counterpart
of this Agreement.

(b) The Administrative Agent shall have received each of the following:

(i) copies of the articles of incorporation or certificate of formation, as
applicable, of the Borrower, together with all amendments thereto, and a
certificate of good standing for the Borrower, each certified by the appropriate
governmental officer in the applicable jurisdiction of incorporation or
formation, as applicable and a certification by the Secretary or Assistant
Secretary of such entity that there have been no changes to such articles of
incorporation or certificate of formation, as applicable;

(ii) copies of the bylaws or operating agreement, as applicable, of the
Borrower, in each case certified by the Secretary or Assistant Secretary of such
entity;

(iii) copies of the resolutions of the Board of Directors or sole members, as
applicable, of the Borrower and of resolutions or actions of any other body
authorizing the Transactions and the execution of the Loan Documents to which
such entity is a party, certified by the Secretary or Assistant Secretary of the
applicable entity; and

(iv) an incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower, which shall identify by name and title and bear the signatures
of any officers or employees of the Borrower authorized to sign the Loan
Documents to which such entity is a party and to request Loans hereunder (upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed in writing by the Borrower of any change thereto).

(c) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts (including reimbursement or payment of all reasonable
out-of- pocket expenses) due and payable pursuant hereto and to the Commitment
Letter and Fee Letter on or prior to the Effective Date, in the case of
out-of-pocket expenses and legal fees, to the extent invoiced not less than two
Business Days before the Effective Date.

(d) The Administrative Agent shall have received at least 5 days prior to the
Effective Date all documentation and other information relating to the Borrower
and the Guarantors

 

31



--------------------------------------------------------------------------------

required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA Patriot Act
requested in writing by the Administrative Agent at least 10 days prior to the
Effective Date.

The Administrative Agent hereby notifies the Borrower and the Lenders of the
occurrence of the Effective Date as of the date hereof, which notice is and
shall be conclusive and binding.

SECTION 4.02 Closing Date. The obligation of each Lender to make a Loan
hereunder is subject to the satisfaction of the following conditions:

(a) The Effective Date shall have occurred.

(b) The Acquisition shall have been (or, substantially contemporaneously with
the borrowing of the Loans, shall be) consummated pursuant to and on the terms
set forth in the Acquisition Agreement without giving effect to amendments,
supplements, waivers or other modifications to (or consents under) the
Acquisition Agreement (as in effect on February 19, 2016) agreed to by the
Borrower that are materially adverse to the Lenders (in their capacity as such)
and that have not been approved by the Arranger (such approval not to be
unreasonably withheld, conditioned or delayed); it being understood and agreed
that none of the following are materially adverse to the Lenders: (x) a
reduction of less than 10% in the consideration payable under the Acquisition
Agreement, so long as such decrease in the consideration payable shall reduce
the Commitments on a Sterling-for-Sterling basis or (y) an increase in the
consideration payable under the Acquisition Agreement, so long as such increase
is funded with common Equity Interest issued by the Borrower or cash on hand.

(c) (I) The Borrower shall have caused (i) the repayment, redemption or
discharge and satisfaction in full (or, in lieu thereof, with respect to any
Excluded Target Debt, the delivery of irrevocable notices of redemption or
repayment in accordance with the applicable debt documents) of all Target
Indebtedness To Be Refinanced in accordance with the applicable debt documents;
provided that, in connection with any Excluded Target Debt, the Borrower shall
have reserved cash in an amount sufficient to effect such repayment, redemption
or cancellation, and (ii) the termination of all related commitments and the
discharge and release of all guarantees and liens existing in connection with
any such Target Indebtedness To Be Refinanced subject to repayment, redemption
or discharge and satisfaction described in preceding clause (i) (to the extent
required to be repaid, redeemed, discharged or satisfied in accordance with
clause (i) above) and (II) certain existing Indebtedness of the Target held by
its shareholders shall have been acquired, repaid, waived or capitalized in
accordance with the terms of the Acquisition Agreement (as in effect on
February 19, 2016) (collectively, the “Refinancing”).

(d) [Reserved].

(e) The Arranger shall have received (i) audited consolidated balance sheets and
related audited consolidated statements of earnings, comprehensive income, cash
flows and changes in equity, in each case prepared in accordance with GAAP, of
the Borrower and its consolidated Subsidiaries for each of the three fiscal
years most recently ended at least 60 days prior to the Closing Date and
(ii) unaudited consolidated balance sheets and related unaudited consolidated
statements of earnings, comprehensive income, cash flows and changes in equity,
in each case prepared in accordance with GAAP, of the Borrower and its
consolidated Subsidiaries for each subsequent fiscal quarter (other than the
fourth quarter of any fiscal year) ended after the end of the most recent fiscal
year for which financial statements have been delivered pursuant to clause
(i) above and at least 40 days prior to the Closing Date. The Arranger hereby
acknowledges that the Borrower’s public filing with the Securities and Exchange
Commission of any required audited financial statements on Form 10-K or required
unaudited financial statements on Form 10-Q, in each case, will satisfy the
requirements under clause (i) or (ii), as applicable, of this Section 4.02(e).

 

32



--------------------------------------------------------------------------------

(f) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts (including reimbursement or payment of all reasonable
out-of- pocket expenses) due and payable pursuant hereto and to the Commitment
Letter and Fee Letter on or prior to the Closing Date, in the case of
out-of-pocket expenses and legal fees, to the extent invoiced not less than two
Business Days before the Closing Date.

(g) The Administrative Agent shall have received legal opinions from counsel
acceptable to the Administrative Agent in form and substance customary for
transactions of the type contemplated by this Agreement and reasonably
satisfactory to the Administrative Agent (it being understood that the General
Counsel of the Borrower shall be acceptable counsel with respect to legal
opinions relating to certain corporate matters with respect to the Guarantors,
which opinions shall be provided together with each of the applicable items
described in Section 4.01(b) with respect to each Guarantor).

(h) The Administrative Agent shall have received (i) a certificate, dated as of
the Closing Date, from the Secretary or Assistant Secretary of the Borrower that
there has been no change to the matters previously certified pursuant to
Section 4.01(b) (or otherwise providing updates to such certifications) and that
each of the conditions set forth in Sections 4.02(b), (c) and (j) has been
satisfied and (ii) a Borrowing Request in accordance with Section 2.03.

(i) [Reserved].

(j) At the time of and upon giving effect to the borrowing of the Loans, the
Specified Representations shall be true and correct in (except to the extent
already qualified by materiality or material adverse effect) all material
respects. Notwithstanding anything in this Agreement, the Commitment Letter, the
Fee Letter or the other Loan Documents to the contrary, the only representations
the accuracy of which will be a condition to the availability of the Loans on
the Closing Date will be the Specified Representations.

(k) The Arranger shall have received a certificate of an officer of the Borrower
setting forth the aggregate amount of reductions in the Commitments occurring
pursuant to Section 2.11, together with a reasonably detailed calculation
thereof (or certifying that no such reductions have occurred).

(l) The Arranger shall have received a solvency certificate in the form attached
hereto as Exhibit F, dated as of the Closing Date, and executed by the chief
financial officer of the Borrower.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:

(a) within 30 days after the date in each fiscal year on which the Borrower is
required to file its Annual Report on Form 10-K with the Securities and Exchange
Commission (after giving effect to any extensions obtained by the Borrower),
(i) such Annual Report on Form 10-K of the Borrower, and (ii) its audited
consolidated balance sheet and the related consolidated statements of results of
operations, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each

 

33



--------------------------------------------------------------------------------

case in comparative form the figures for the previous fiscal year, all audited
on by Ernst & Young LLP or other independent public accountants of recognized
national standing selected by the Borrower (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) (other than any such qualification or exception that is
expressly solely with respect to, or expressly solely resulting from, the
upcoming Maturity Date with respect to the Loans); provided, however, that
(x) the Borrower shall be deemed to have furnished said Annual Report on Form
10-K for purposes of clause (i) if it shall have timely made the same available
on “EDGAR”, its website on the Internet (as of the Effective Date located at
www.sysco.com) and/or another relevant website accessible by the Lenders without
charge and (y) if said Annual Report on Form 10-K contains such consolidated
balance sheet and such consolidated statements of results of operations,
shareholders’ equity and cash flows, and the report of such independent public
accountants (without qualification or exception, and to the effect, as specified
above), the Borrower shall not be required to comply with clause (ii);

(b) within 30 days after each date in each fiscal year on which the Borrower is
required to file a Quarterly Report on Form 10-Q with the Securities and
Exchange Commission (after giving effect to any extensions obtained by the
Borrower), (i) such Quarterly Report on Form 10-Q of the Borrower, and (ii) its
consolidated balance sheet and related consolidated statements of results of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting in all material
respects the financial condition and results of operations of the Borrower and
the Subsidiaries on a Consolidated basis, subject to normal year-end audit
adjustments and the absence of footnotes; provided, however, that (x) the
Borrower shall be deemed to have furnished said Quarterly Report on Form 10-Q
for purposes of clause (i) if it shall have timely made the same available on
“EDGAR”, its website on the Internet (as of the Effective Date located at
www.sysco.com) and/or another relevant website accessible by the Lenders without
charge, and (y) if said Quarterly Report on Form 10-Q contains such consolidated
balance sheet and consolidated statements of results of operations and cash
flows, the Borrower shall not be required to comply with clause (ii);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.03 and
(iii) stating whether any change in GAAP or in the application thereof that is
known to such Financial Officer has occurred since the date of the audited
financial statements referred to in Section 3.04 that affects in any material
respect the calculations required for determining compliance with Section 6.03
(as compared to determining compliance without giving effect to such change)
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

(d) promptly after filing thereof, notice to the Administrative Agent of the
filing of all periodic and other reports, proxy statements and other materials
required to be filed by the Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be,
except that the Borrower shall not be required to provide notice of any such
filing that is not material to the interests of the Lenders (and in furtherance
of the foregoing, the Borrower will give to the Administrative Agent prompt
written notice of any change at any time or from time to time of the location of
the Borrower’s website on the Internet); provided, however, the Borrower shall
be deemed to have furnished such notice upon such filings becoming publicly
available (whether on “EDGAR” or the Borrower’s website on the Internet);

 

34



--------------------------------------------------------------------------------

(e) promptly after S&P or Moody’s shall have announced a downgrade in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating downgrade;

(f) promptly following the request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, the Transactions, the Acquisition, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”).

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any continuing Default within ten (10) Business Days of
actual knowledge thereof by a Financial Officer;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) the termination of the Acquisition Agreement in accordance with its terms
prior to the closing of the Acquisition.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each Guarantor to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that (a) the foregoing shall not prohibit any merger,
amalgamation or consolidation permitted under Section 6.04 and (b) the Borrower
shall not be required to preserve the corporate existence of any Guarantor or
any right or franchise if the Borrower determines that the preservation thereof
is no longer desirable in the conduct of the business of the Borrower or such
Guarantor.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that if not paid,
would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each Subsidiary to, (a) keep and maintain all property of the Borrower and
its Subsidiaries taken as a whole in good working order and condition, ordinary
wear and tear excepted except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies or funds, or through
appropriate self-insurance, as applicable, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all material dealings and transactions in
relation to its business and activities. During the continuation of a Default or
Event of Default and subject to Section 10.12, the Borrower will permit any
representatives designated by the Administrative Agent to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used (i) to fund
the Acquisition, (ii) subject to Section 2.11, to finance the Refinancing and
(iii) to pay fees and expenses related to the Transactions and the Acquisition.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.09 Guarantors.

(a) Subject to clauses (b) and (c) below, the Borrower at all times shall cause
all of the Wholly-Owned Subsidiaries that are guarantors of either or both of
(i) the Senior Notes (or any replacement or refinancing debt in respect thereof)
and (ii) the obligations under the Existing Credit Agreement (or any replacement
or refinancing debt in respect thereof), to be Guarantors.

(b) Within thirty (30) days after any Wholly-Owned Subsidiary becomes a
guarantor of the Senior Notes (or any replacement or refinancing debt in respect
thereof) or the Existing Credit Agreement (or any replacement or refinancing
debt in respect thereof), the Borrower shall cause such Wholly-Owned Subsidiary
to execute and deliver a Joinder to the Administrative Agent.

(c) If at any time (i) a Guarantor ceases to be a guarantor of the Senior Notes
(or any replacement or refinancing debt in respect thereof) and ceases to be a
guarantor of the Existing Credit Agreement (or any replacement or refinancing
debt in respect thereof), (ii) a Guarantor is dissolved, sold, merged,
amalgamated or otherwise disposed of in a manner permitted by this Agreement or
(iii) the outstanding principal amount of the Senior Notes (or any replacement
or refinancing debt in respect thereof) is equal to or less than $150,000,000
and a Guarantor ceases to be a guarantor of the Existing Credit Agreement (or
any replacement or refinancing debt in respect thereof), (A) such Guarantor
shall be automatically released from its obligations hereunder, without any need
for any formal action by the Administrative Agent or Lender, and (B) the
Borrower shall provide notice of any such event to the Administrative Agent.
Upon the written request of the Borrower, the Administrative Agent shall execute
any documents reasonably requested by the Borrower in order to acknowledge the
release of any such Guarantor from its obligations as a Guarantor.

 

36



--------------------------------------------------------------------------------

SECTION 5.10 Pro Forma Financial Statements and Other Customary Marketing
Materials. To the extent not already prepared prior to the Closing Date, the
Borrower shall, following the Closing Date use commercially reasonable efforts
to prepare as promptly as reasonably practicable and advisable (given the
circumstances, including then-existing market conditions): (i) customary pro
forma financial statements for the Borrower (giving effect to the Acquisition)
meeting the requirements of Regulation S-X and S-K under the Securities Act that
would be necessary for a registration statement on Form S-1 relating to
securities issued by the Borrower to be declared effective but only to the
extent the Borrower would be required by Rule 11-01 of Regulation S-X to furnish
such financial statements in connection with such registration statement and
(ii) a preliminary prospectus or preliminary offering memorandum or preliminary
private placement memorandum suitable for use in a customary “road show” for the
Notes and in a form that would enable the independent registered public
accountants of the Borrower to render a customary “comfort letter” (including
customary “negative assurances”).

SECTION 5.11 Excluded Target Debt. The Borrower shall have caused (i) the
repayment of or redemption in full of all Excluded Target Debt on the date
specified in the applicable irrevocable notice of redemption or repayment
delivered on the Closing Date and (ii) the termination of all related
commitments and the discharge and release of all guarantees and liens existing
in connection with any such Excluded Target Debt subject to repayment or
redemption described in preceding clause (i).

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) any Lien existing on the Effective Date that secures any obligation not in
excess of $50,000,000 individually;

(b) Liens for taxes, assessments or governmental charges or levies to the extent
not past due or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(c) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s, landlord’s and other similar Liens arising in the
ordinary course of business securing obligations which are not overdue by more
than 30 days or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(d) pledges or deposits to secure obligations under worker’s compensation laws
or similar legislation or to secure public or statutory obligations of the
Borrower or any Subsidiary;

(e) Liens upon, and defects of title to, real or personal property, including
any attachment of such real or personal property or other legal process prior to
adjudication of a dispute upon the merits and adverse judgment on appeal;
provided (i) the validity thereof is being contested in good faith by proper
proceedings, and adequate reserves have been established with respect thereto
and (ii) levy and execution thereon has been stayed;

 

37



--------------------------------------------------------------------------------

(f) Liens on real or personal property existing thereon at the time of
acquisition thereof (including acquisition by merger or consolidation) and not
incurred in contemplation thereof; provided, however, no such Lien shall extend
to or cover any property other than the property being acquired;

(g) purchase money Liens on property hereafter acquired or constructed which are
created prior to, at the time of, or within 180 days after such acquisition (or,
in the case of property being constructed, the completion of such construction
and commencement of full operation of such property, whichever is later) to
secure Indebtedness incurred solely for the purpose of financing the acquisition
or construction of all or any part of the property being acquired or
constructed; provided, however, that in each case the Indebtedness secured by
such Lien shall not exceed the lesser of the purchase or construction price of
such property or the fair market value of such property and no such Lien shall
extend to or cover any property other than the property being acquired or
constructed;

(h) Liens on property of the Borrower or a Subsidiary in favor of the United
States of America or any political subdivision thereof or in favor of any other
country or political subdivision thereof to secure certain payments pursuant to
any contract or statute or to secure any Indebtedness incurred or guaranteed for
the purpose of financing all or any part of the purchase price (or, in the case
of real property, the cost of construction) of the assets subject to such Liens,
including, but not limited to, Liens incurred in connection with pollution
control, industrial revenue or similar bond financing;

(i) Liens existing on the property of a business entity at the time such entity
becomes a Subsidiary, or at the time substantially all of the assets of such
entity are acquired or leased by the Borrower or a Subsidiary and not incurred
in contemplation thereof; provided, however, no such Lien shall extend to or
cover any property other than the property subject thereto immediately prior to
such entity becoming a Subsidiary or the assets of the owner of such property
being so acquired or leased;

(j) Liens on the property of a Subsidiary to secure Indebtedness owing to the
Borrower or to one or more Wholly-Owned Subsidiaries;

(k) pledges, deposits, performance bonds or similar Liens arising in the
ordinary course of business in connection with bids, tenders, contracts and
leases to which the Borrower or any Subsidiary is a party;

(l) Liens consisting of zoning restrictions, rights-of-way, servitudes,
easements, servicing agreements, development agreements, site plan agreements or
other restrictions on the use of real property, none of which materially impairs
the operation by the Borrower and the Subsidiaries taken as a whole of their
respective businesses and none of which is violated by existing or proposed
structures or land use;

(m) Liens securing appeal bonds and other similar Liens, arising in connection
with court proceedings (including, without limitation, surety bonds, security
for costs of litigation where required by law and letters of credit) or any
other instruments serving a similar purpose;

(n) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(o) Liens given to a public utility or any municipality or governmental or other
public authority when required by such utility or other authority in connection
with the operation of the business or the ownership of the assets of the
Borrower or any Subsidiary; provided that such Liens do not reduce the value of
the assets or interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

 

38



--------------------------------------------------------------------------------

(p) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit, to terminate any such lease, license, franchise, grant or permit, or to
require annual or other payments as a condition to the continuance thereof;

(q) extensions, renewals or replacements in whole or in part of the Liens
described in clauses (a), (d), (f), (g), (h), (i), (k), (m), (n), (o) and (p) of
this Section 6.01 for the same or a lesser amount of Indebtedness; provided that
no such Lien shall extend to or cover any property other than the property
theretofore subject to the Lien being extended, renewed or replaced; and

(r) Liens not permitted by any of the foregoing clauses (a) - (q), inclusive,
that secure obligations which do not in the aggregate at any time exceed 20% of
consolidated Net Worth of the Borrower and its Subsidiaries.

SECTION 6.02 Sale and Leaseback Transactions. The Borrower will not effect, or
permit any Subsidiary to effect, a Sale and Leaseback Transaction, unless
immediately prior thereto, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing.

SECTION 6.03 Ratio of Indebtedness to Capitalization. The Borrower will not at
any time permit the ratio of Consolidated Indebtedness to Capitalization to
exceed 0.7 to 1.0.

SECTION 6.04 Consolidation, Merger or Acquisition. The Borrower will not, and
will not permit any Subsidiary to (a) enter into a consolidation with any other
Person or merge with or into any other Person or amalgamate with any other
Person or (b) acquire all or substantially all of the assets of, or all or
substantially all of the Equity Interests in, any other Person (any such
transaction being herein called an “Acquisition Transaction”), except that:

(i) the Borrower may permit a Subsidiary to merge into or amalgamate with the
Borrower or may effect an Acquisition Transaction of a Subsidiary, and a
Subsidiary may consolidate or merge with or into or effect an Acquisition
Transaction of another Subsidiary;

(ii) the Borrower or any Subsidiary may merge with or amalgamate with, or effect
an Acquisition Transaction of, any Person (other than the Borrower or a
Subsidiary) if:

(A) in the case of any merger or amalgamation involving the Borrower, the
Borrower is the continuing Person and, in the case of any merger or amalgamation
involving a Subsidiary, the continuing Person (immediately after giving effect
to such merger or Acquisition Transaction) is a Subsidiary; and

(B) immediately after the consummation of the merger or Acquisition Transaction,
and after giving effect thereto, no Default or Event of Default would exist; and

(iii) the Acquisition may be consummated.

SECTION 6.05 Dispositions. The Borrower will not sell, lease, transfer or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and the Subsidiaries, taken as a
whole, to any Person.

 

39



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any Guarantor
shall fail to pay its obligations hereunder, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement applicable to it contained in Sections 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of Section 7.01), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (giving effect
to any period of grace provided with respect thereto);

(g) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or requiring the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary, or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition

 

40



--------------------------------------------------------------------------------

described in clause (h) of this Section 7.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (exclusive of any amount covered by insurance) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed (for this purpose, a judgment shall be
effectively stayed during a period when it is not yet due and payable), or any
action shall be legally taken by a judgment creditor to levy upon any assets of
the Borrower or any Subsidiary to enforce any such judgment; or

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would result in a Material Adverse Effect;

then, following the borrowing of Loans on the Closing Date, (A) in every such
event (other than an event with respect to the Borrower described in clause
(h) or (i) of this Section 7.01), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, declare the Loans then
outstanding, to be due and payable in whole (or in part, in which case any
principal or other amount not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and (B) in the case of any event with respect to
the Borrower described in clause (h) or (i) of this Section 7.01, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

GUARANTEE

SECTION 8.01 Guarantee.

(a) In order to induce the Lenders to extend credit to the Borrower hereunder,
each Guarantor hereby, jointly and severally, irrevocably and unconditionally,
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of the Borrower (the “Guaranteed Obligations”).
Each Guarantor further agrees that the due and punctual payment of such
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal of any such
Guaranteed Obligation.

(b) Except as otherwise provided herein, each Guarantor waives presentment to,
demand of payment from and protest to the Borrower of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee hereunder and
notice of protest for nonpayment. The Guarantors’ guarantee of the Guaranteed
Obligations hereunder shall not be affected by (a) the failure of the
Administrative Agent or Lender to assert any claim or demand or to enforce any
right or remedy

 

41



--------------------------------------------------------------------------------

against Borrower under the provisions of this Agreement; (b) any extension or
renewal of any of the Guaranteed Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement or any other agreement; (d) any default, failure or delay,
willful or otherwise, in the performance of any of the Guaranteed Obligations;
or (e) any other act, omission or delay to do any other act which may or might
in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of a Guarantor as a matter of law or equity or which
would impair or eliminate any right of any Guarantor to subrogation.

(c) Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent or any Lender in favor of the Borrower or any other
Person.

(d) The guarantee of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations or otherwise.

(e) Each Guarantor further agrees that its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Administrative Agent or any Lender upon the bankruptcy or
reorganization of the Borrower or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Guarantors, jointly and severally, hereby promise to and will, upon receipt of
written demand by the Administrative Agent (acting at the direction of the
Required Lenders), forthwith pay, or cause to be paid, to the Administrative
Agent or Lender in cash an amount equal to the unpaid principal amount of such
Guaranteed Obligation then due, together with accrued and unpaid interest
thereon.

(g) Upon payment by a Guarantor of any sums as provided above, all rights of
such Guarantor against the Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the Guaranteed
Obligations owed by the Borrower to the Administrative Agent and the Lenders.

(h) Except as otherwise provided in Section 5.09, nothing shall discharge or
satisfy the liability of any Guarantor hereunder except the termination of the
Commitments, payment in full of the Loans made to the Borrower, and the payment
of all other Guaranteed Obligations then outstanding (other than contingent
indemnification obligations as to which no claim has been asserted).

(i) Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state, federal or provincial law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws and after giving effect to the value of any rights
to subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor.

 

42



--------------------------------------------------------------------------------

ARTICLE IX

THE AGENTS

Each of the Lenders hereby irrevocably appoints the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) neither
Agent shall be subject to any fiduciary or other implied duties (other than an
implied duty of good faith and fair dealing arising generally under applicable
law), regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances provided in Section 10.02)
and (c) except as expressly set forth herein, neither Agent shall have any duty
to disclose, and neither Agent shall be liable for the failure to disclose, any
information relating to the Borrower or any Subsidiary that is communicated to
or obtained by such bank serving as an Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Agent.

 

43



--------------------------------------------------------------------------------

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower, and such resignation shall become effective on the earlier of (i) 30
days after delivery of the notice of resignation (regardless of whether a
successor has been appointed) and (ii) the acceptance of a successor
Administrative Agent by the Borrower and the Required Lenders. Upon delivery of
any such notice of resignation, the Required Lenders shall have the right to
appoint a successor acceptable to the Borrower. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York having a combined capital and surplus of at least
$500,000,000 or an Affiliate of any such bank. If neither the Required Lenders
nor the Administrative Agent have appointed a successor Administrative Agent
which has accepted such appointment prior to the effectiveness of the
resignation of the Administrative Agent, the Required Lenders shall be deemed to
have succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article IX and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.

Each Lender also acknowledges that it will, independently and without reliance
upon either Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below and Section 5.01),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 1390 Enclave Parkway, Houston, Texas
77077-2027, Attention of Greg Keyes, Vice President and Treasurer (email:
keyes.greg@corp.sysco.com, Fax: 281-584-1737), with copies to Attention of
General Counsel (email: skorecki.adam@corp.sysco.com, Fax: 281-584-2510);

(ii) if to a Guarantor, to it in care of the Borrower;

(iii) if to the Administrative Agent, to Deutsche Bank AG Cayman Islands Branch,
60 West Street, New York, NY 10005, Attn: Sara Pelton and Agency Transactions,
email: sara.pelton@db.com and agency.transactions@db.com, Tel: 904-271-2886,
Fax: 904-746-4860; and

 

44



--------------------------------------------------------------------------------

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites, including the Platform) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
from the Administrative Agent to any Lender pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform is provided “as is” and “as available”. None of the Agents nor
any of their Related Parties (collectively, the “Agent Parties”) warrant the
accuracy, adequacy, or completeness of the Platform and each expressly disclaims
liability for errors or omissions in the Platform. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by the Agent Parties in
connection with the Platform.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (or on such other date as described in Section 10.01(b)).

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required

 

45



--------------------------------------------------------------------------------

Lenders; provided that, subject to Section 2.22(b) no such agreement shall
(i) increase the Commitment of any Lender or decrease the fees payable to any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, without the written
consent of each Lender directly and adversely affected thereby, (iii) postpone
the scheduled date of payment of the principal amount of any Loan, or any
interest thereon, or any fees or other amount payable hereunder, or reduce the
amount of, waive or excuse any such payment (other than any waiver or amendment
with respect to the application of a default rate of interest set forth in
Section 2.13(b)), or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby, (iv) change Section 2.18(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) release all or substantially all of the
Guarantors from their obligations hereunder, other than as provided in
Section 5.09, without the written consent of each Lender; provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder without the prior written consent
of the Administrative Agent. Each Lender shall be bound by any waiver, amendment
or modification authorized by this Section and any consent by any Lender
pursuant to this Section shall bind any assignee of its rights and interests
hereunder. Further, notwithstanding anything to the contrary contained herein,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of this Agreement, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to this
Agreement.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Arranger or any of their respective Affiliates in
connection with the syndication and arrangement of the credit facility provided
for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated); provided
that, with respect to fees, charges and disbursements of outside counsel, the
Borrower’s reimbursement obligations under this clause (i) shall be limited to
the reasonable fees, charges and disbursements of a single counsel for the
Administrative Agent and (ii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, each Lender and their
Affiliates, and each partner, member, officer, director, agent, employee,
advisor and controlling Person of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of a single counsel for such
Indemnitees taken as a whole and in the case of a conflict of interest, one
additional counsel to each group of affected Indemnitees (to the extent
necessary with respect to such groups) (and, if necessary, one local counsel in
any other relevant jurisdiction), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the arrangement,
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the

 

46



--------------------------------------------------------------------------------

use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of the Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of the Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or any of its
Related Persons or (B) result from disputes brought by such Indemnitee solely
against another Indemnitee or any of its Related Persons or advisors (other than
disputes involving claims against any Person in its capacity as, or fulfilling
its role as, Administrative Agent, Arranger, syndication agent, documentation
agent or similar role in respect of this Agreement) not involving any act or
omission by the Borrower, any Subsidiary or any Related Person of the Borrower.
For purposes of this Section, the term “Related Person” means, with respect to
any Person: (a) any controlling Person, controlled Affiliate or subsidiary of
such Person, (b) the respective directors, officers or employees of such Person
or any of its subsidiaries, controlled Affiliates or controlling Persons and
(c) the respective agents of such Person or any of its subsidiaries, controlled
Affiliates or controlling Persons.

(c) Without limiting any provision of this Agreement, it is the express
intention of the parties hereto that each Indemnitee shall be indemnified and
held harmless against any and all losses, liabilities, claims or damages arising
out of or resulting from the ordinary sole or contributory negligence of such
Indemnitee. Without prejudice to the survival of any other obligations of
Borrower hereunder, the obligations of the Borrower under this Section 10.03
shall survive the termination of this Agreement and/or the payment or assignment
of the Loans.

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(e) To the extent permitted by applicable law, neither an Indemnitee nor the
Borrower shall be liable to the Borrower or any Indemnitee in connection with
its activities related to this Agreement or in connection with any suit, action
or proceeding (i) for any damages arising from the use by unauthorized Persons
of information or materials sent through electronic, telecommunications or other
information transmission systems that are intercepted by such persons (except to
the extent arising from the bad faith, willful misconduct or gross negligence of
such Indemnitee or the Borrower, as applicable) or (ii) for any special,
indirect, consequential or punitive damages (it being understood that, to the
extent any Indemnitee is liable to a third party for any special, indirect,
consequential or punitive damages, the Borrower’s indemnification obligations
set forth in clause (b) above shall apply, subject to the proviso contained in
such clause (b)).

(f) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor (including documentation reasonably supporting
such reimbursement or indemnification request).

SECTION 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior

 

47



--------------------------------------------------------------------------------

written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided, that no consent of the Borrower shall be required
(x) for an assignment to a Lender or an Affiliate of a Lender or a Related Fund
(any two or more Related Funds being treated as a single assignee for all
purposes hereof) after the Closing Date or (y) if an Event of Default has
occurred and is continuing under Sections 7.01(a), (b), (h) or (i), for an
assignment after the Closing Date to any other assignee, provided, further, that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received written notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required (x) for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment or (y) for an assignment
to an Affiliate of a Lender or a Related Fund (any two or more Related Funds
being treated as a single assignee for all purposes hereof).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate or Related
Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than £5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of £3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no assignment shall be made to (1) the Borrower or any Subsidiary or any
Affiliate of the Borrower, (2) any Defaulting Lender or any of its Affiliates,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
Persons described in this clause (2), or (3) a natural person.

 

48



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03 with respect to actions taken or liabilities incurred
when it was a Lender and in its capacity as such). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent for the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Borrower, any Subsidiary or any Affiliate of the Borrower) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (ii) and (iii) of the first proviso of
Section 10.02(b). Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

 

49



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17 (e) as though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for U.S.
federal income tax purposes as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other Obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The Participant Register shall be available for inspection by the
Borrower and any Recipient, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the termination
of this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent, the Arranger and the Lenders constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their

 

50



--------------------------------------------------------------------------------

respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic photocopy (i.e.,
“PDF”) shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of any Loan Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed, and the rights of the parties hereto
determined, in accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from either
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR

 

51



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. The Administrative Agent and each Lender agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an express
agreement for the benefit of the Borrower containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any Affiliate of a Lender that is an actual or
prospective counterparty to any swap or derivative transaction relating to the
Borrower and its obligations or to such Affiliate’s advisors in connection with
such transaction, (g) with the consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower (and in the
case of this clause (ii), the affected party receiving such information does not
have actual knowledge that such disclosure is in breach of a confidentiality
obligation owed to the Borrower or a Subsidiary) or (i) to Moody’s and S&P and
other rating agencies or to market data collectors as determined by the
Administrative Agent; provided, that such information is supplied only on a
confidential basis. For the purposes of this Section, “Information” means all
information received from or on behalf of the Borrower relating to the Borrower,
a Subsidiary, the Acquired Business or the business of the Borrower, a
Subsidiary or the Acquired Business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or is furnished or deemed furnished pursuant
to Section 5.01(a)(i), (b)(i), (d) or (e); provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the greater of zero or the Lender’s cost of funds for
the first three days after the date such accumulation commences and thereafter
at the greater of zero or such cost of funds rate plus 1% to the date of
repayment, shall have been received by such Lender.

 

52



--------------------------------------------------------------------------------

SECTION 10.14 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of each Loan Party in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Loan Party. The obligations of the parties
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 10.15 USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
Guarantor that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name and address of the
Borrower and each Guarantor and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Borrower and each Guarantor
in accordance with the USA Patriot Act.

SECTION 10.16 Independence of Covenants. All covenants contained in this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that such action
or condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

SECTION 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each financing transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof), the
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, the
Lenders and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”) are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby; (ii) (A) each of the Lenders
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person with respect to the financing transactions contemplated hereby and
(B) no Lender has any obligation to the Borrower or any of its Affiliates with

 

53



--------------------------------------------------------------------------------

respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (iii) each of the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and no
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates.

SECTION 10.18 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:     SYSCO CORPORATION,     By:  

/s/ Gregory Keyes

    Name:   Gregory Keyes     Title:   Vice President and Treasurer GUARANTORS:
    SYSCO ALBANY, LLC     SYSCO ATLANTA, LLC     SYSCO BALTIMORE, LLC     SYSCO
BARABOO, LLC     SYSCO BOSTON, LLC     SYSCO CENTRAL ALABAMA, INC.     SYSCO
CENTRAL CALIFORNIA, INC.     SYSCO CENTRAL FLORIDA, INC.     SYSCO CENTRAL
ILLINOIS, INC.     SYSCO CENTRAL PENNSYLVANIA, LLC     SYSCO CHARLOTTE, LLC    
SYSCO CHICAGO, INC.     SYSCO CINCINNATI, LLC     SYSCO CLEVELAND, INC.    
SYSCO COLUMBIA, LLC     SYSCO CONNECTICUT, LLC     SYSCO DETROIT, LLC     SYSCO
EASTERN MARYLAND, LLC     SYSCO EASTERN WISCONSIN, LLC     SYSCO GRAND RAPIDS,
LLC     SYSCO GULF COAST, INC.     SYSCO HAMPTON ROADS, INC.     SYSCO
INDIANAPOLIS, LLC     SYSCO IOWA, INC.     SYSCO JACKSON, LLC     SYSCO
JACKSONVILLE, INC.     SYSCO KANSAS CITY, INC.     SYSCO KNOXVILLE, LLC    
SYSCO LINCOLN, INC.     SYSCO LONG ISLAND, LLC     SYSCO LOS ANGELES, INC.    
SYSCO LOUISVILLE, INC.     SYSCO MEMPHIS, LLC     SYSCO METRO NEW YORK, LLC    
SYSCO MINNESOTA, INC.     SYSCO MONTANA, INC.     SYSCO NASHVILLE, LLC     SYSCO
NORTH DAKOTA, INC.     SYSCO NORTHERN NEW ENGLAND, INC.     SYSCO PHILADELPHIA,
LLC

 

Signature Page to 364 -Day Bridge Term Loan Agreement



--------------------------------------------------------------------------------

    SYSCO PITTSBURGH, LLC    

SYSCO PORTLAND, INC.

SYSCO RALEIGH, LLC

SYSCO SACRAMENTO, INC.

SYSCO SAN DIEGO, INC.

SYSCO SAN FRANCISCO, INC.

SYSCO SEATTLE, INC.

SYSCO SOUTH FLORIDA, INC.

SYSCO SOUTHEAST FLORIDA, LLC

SYSCO SPOKANE, INC.

SYSCO ST. LOUIS, LLC

SYSCO SYRACUSE, LLC

SYSCO USA I, INC.

SYSCO USA II, LLC

SYSCO VENTURA, INC.

SYSCO VIRGINIA, LLC

SYSCO WEST COAST FLORIDA, INC.

                                                                By:  

/s/ Gregory Keyes

    Name:   Gregory Keyes     Title:   Treasurer

 

Signature Page to 364 -Day Bridge Term Loan Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as Administrative Agent and as a Lender

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

GOLDMAN SACHS LENDING PARTNERS LLC

as a Lender

By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Lauren Baker

Name:  

Lauren Baker

Title:   Vice President

TORONTO DOMINION (NEW YORK) LLC,

as a Lender

By:  

/s/ Savo Bozic

Name:   Savo Bozic Title:   Authorized Signatory

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Dana D. Cagle

Name:  

Dana D. Cagle

Title:   Director

 

Signature Page to 364 -Day Bridge Term Loan Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:  

/s/ Jad Atallah

Name:   Jad Atallah Title:   Director

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jonathan F. Lindvall

Name:   Jonathan F. Lindvall Title:   Vice President

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Keith Burson

Name:   Keith Burson Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Brian Prettyman

Name:   Brian Prettyman Title:   Senior Vice President

SANTANDER BANK, N.A.,

as a Lender

By:  

/s/ William Maag

Name:   William Maag Title:   Managing Director

BRANCH BANKING & TRUST COMPANY,

as a Lender

By:  

/s/ Matt McCain

Name:   Matt McCain Title:   Senior Vice President

 

Signature Page to 364 -Day Bridge Term Loan Agreement



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:  

/s/ L.J. Perenyi

Name:   L.J. Perenyi Title:   Vice President

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

/s/ David B. Wirl

Name:   David B. Wirl Title:   Managing Director

COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as a Lender

By:  

/s/ Jeff Geisbauer

Name:   Jeff Geisbauer Title:   Executive Director By:  

/s/ Robert M. Mandula

Name:   Robert M. Mandula Title:   Managing Director

 

Signature Page to 364 -Day Bridge Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

APPLICABLE RATE

 

          Applicable Rate for Loans

Index Debt

Rating (S&P

or Moody’s)

   Applicable
Rate for
Ticking Fees    Closing Date through 89
days after Closing Date    90 days after Closing
Date through 179 days
after Closing Date    180 days after Closing
Date through 269 days
after Closing Date    270 days after Closing
Date and thereafter

Rating Category 1: ³ A+ /A1

   6 bps    75 bps    100 bps    125 bps    150 bps

Rating Category 2: A / A2

   8 bps    87.5 bps    112.5 bps    137.5 bps    162.5 bps

Rating Category 3: A- / A3

   10 bps    100 bps    125 bps    150 bps    175 bps

Rating Category 4: BBB+ / Baa1

   12.5 bps    112.5 bps    137.5 bps    162.5 bps    187.5 bps

Rating Category 5: £ BBB / Baa2

   17.5 bps    137.5 bps    162.5 bps    187.5 bps    212.5 bps

For purposes of the foregoing, (i) if only one of Moody’s or S&P shall have in
effect a rating for the Index Debt, then that single rating shall be
determinative; (ii) if the ratings established by Moody’s and S&P for the Index
Debt shall fall within different Rating Categories, the Applicable Rate shall be
based on the higher of the two ratings, i.e., that appearing in the numerically
lower Rating Category, unless one of the two ratings is two or more Rating
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Rating Category next below that of the higher of
the two ratings; and (iii) if the ratings established by Moody’s and S&P for the
Index Debt shall be changed (other than as a result of a change in the rating
system of Moody’s or S&P), such change shall be effective as of the date on
which it is first announced by the applicable rating agency. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.

If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Required Lenders shall negotiate in good faith to amend the
definition of “Applicable Rate” to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

For any day when no rating of Moody’s or S&P is in effect for the Index Debt,
the Applicable Rate shall be the rates set forth opposite Rating Category 5.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

Deutsche Bank AG Cayman Islands Branch

   £ 431,250,000.02   

Goldman Sachs Lending Partners LLC

   £ 431,250,000.00   

JPMorgan Chase Bank, N.A.

   £ 138,000,000.00   

Toronto Dominion (New York) LLC

   £ 138,000,000.00   

Wells Fargo Bank, N.A.

   £ 138,000,000.00   

HSBC Bank USA, N.A.

   £ 138,000,000.00   

U.S. Bank National Association

   £ 138,000,000.00   

The Northern Trust Company

   £ 24,642,857.14   

PNC Bank, National Association

   £ 24,642,857.14   

Santander Bank, N.A.

   £ 24,642,857.14   

Branch Banking and Trust Company

   £ 24,642,857.14   

Comercia Bank

   £ 24,642,857.14   

The Bank of New York Mellon

   £ 24,642,857.14   

Cooperatieve Rabobank U.A., New York Branch

   £ 24,642,857.14      

 

 

 

TOTAL

   £ 1,725,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.07

SUBSIDIARIES

Bahamas

Bahamas Food Holdings Limited

Bahamas Food Services Limited

Liquid Assets Limited

Bermuda

SMS Bermuda Holdings

California

Economy Foods, Inc.

FreshPoint San Francisco, Inc.

FreshPoint Southern California, Inc.

Goldberg and Solovy Foods, Inc.

Sysco Central California, Inc.

Sysco San Francisco, Inc.

Canada

Conan Foods Inc.

FreshPoint Vancouver, Ltd.

SFS Canada I, LP

SFS Canada II, LP

SFS GP I, Inc.

SFS GP II, Inc.

Sysco Canada, Inc.

Sysco Guest Supply Canada Inc.

Sysco International, ULC

Tannis Trading, Inc.

Cayman Islands

Sysco George Town Limited

Sysco George Town II Limited

Sysco Grand Cayman Company

Sysco Grand Cayman II Company

Sysco Grand Cayman III Company

Colorado

FreshPoint Denver, Inc.



--------------------------------------------------------------------------------

Costa Rica

Corporation Frionet S.A.

Grupo Enclave, S.A.

Mayca Autoservicios, S.A.

Mayca Distribuidores S.A.

Renta Californiamiones S.A.

Sysco CRC Holdings S.R.L.

Delaware

A La Carte, LLC

A.M. Briggs, Inc.

Buckhead Beef Company

BuzzTable, Inc.

California Corporation

Enclave Properties, LLC

European Imports, Inc.

Freedman Food Service of Denver, Inc.

Freedman Meats, Inc.

Freedman-KB, Inc.

FreshPoint Arizona, Inc.

FreshPoint California, Inc.

FreshPoint Central California, Inc.

FreshPoint Connecticut, LLC

FreshPoint Dallas, Inc.

FreshPoint Las Vegas, Inc.

FreshPoint Oklahoma City, LLC

FreshPoint Pompano Real Estate, LLC

FreshPoint South Texas, LP

FreshPoint Tomato, LLC

FreshPoint, Inc.

Fulton Provision Co.

G&S Real Estate, Inc.

Gilchrist & Soames, Inc.

Guest Packaging, LLC

Houston Meat & Seafood, LLC

Malcolm Meats Company

North Star Holding Corporation

North Star Seafood Acquisition Corporation

North Star Seafood, LLC

Restaurant of Tomorrow, Inc.

SMS Lux Holdings LLC

Specialty Meat Holdings, LLC

Sysco Albany, LLC

Sysco Asian Foods, Inc.

Sysco Atlanta, LLC

Sysco Baltimore, LLC

Sysco Baraboo, LLC

Sysco Boston, LLC

Sysco Central Alabama, Inc.

Sysco Central Florida, Inc.



--------------------------------------------------------------------------------

Sysco Central Illinois, Inc.

Sysco Central Pennsylvania, LLC

Sysco Charlotte, LLC

Sysco Chicago, Inc.

Sysco Cincinnati, LLC

Sysco Cleveland, Inc.

Sysco Columbia, LLC

Sysco Connecticut, LLC

Sysco Corporation

Sysco Corporation Good Government Committee, Inc.

Sysco Detroit, LLC

Sysco Eastern Maryland, LLC

Sysco Eastern Wisconsin, LLC

Sysco Global Resources, LLC

Sysco Global Services, LLC

Sysco Grand Rapids, LLC

Sysco Guest Supply, LLC

Sysco Gulf Coast, Inc.

Sysco Hampton Roads, Inc.

Sysco Holdings, LLC

Sysco Indianapolis, LLC

Sysco Iowa, Inc.

Sysco Jackson, LLC

Sysco Jacksonville, Inc.

Sysco Knoxville, LLC

Sysco Leasing, LLC

Sysco Long Island, LLC

Sysco Los Angeles, Inc.

Sysco Louisiana Seafood, LLC

Sysco Louisville, Inc.

Sysco Memphis, LLC

Sysco Merchandising and Supply Chain Services, Inc.

Sysco Metro New York, LLC

Sysco Minnesota, Inc.

Sysco Montana, Inc.

Sysco Nashville, LLC

Sysco Netherlands Partners, LLC

Sysco Newport Meat Company

Sysco North Central Florida, Inc.

Sysco North Dakota, Inc.

Sysco Philadelphia, LLC

Sysco Pittsburgh, LLC

Sysco Portland, Inc.

Sysco Raleigh, LLC

Sysco Resources Services, LLC

Sysco Riverside, Inc.

Sysco Sacramento, Inc.

Sysco San Diego, Inc.

Sysco Seattle, Inc.

Sysco South Florida, Inc.

Sysco Southeast Florida, LLC



--------------------------------------------------------------------------------

Sysco Spokane, Inc.

Sysco St. Louis, LLC

Sysco Syracuse, LLC

Sysco USA I, Inc.

Sysco USA II, LLC

Sysco Ventura, Inc.

Sysco Ventures, Inc.

Sysco Virginia, LLC

Sysco West Coast Florida, Inc.

Sysco Western Minnesota, Inc.

Sysco-Desert Meats Company, Inc.

The SYGMA Network, Inc.

Florida

FreshPoint Central Florida, Inc.

FreshPoint North Florida, Inc.

FreshPoint South Florida, Inc.

Sysco International Food Group, Inc.

Georgia

FreshPoint Atlanta, Inc.

Hong Kong

Guest Supply Asia, Limited

Shenzhen Guest Supply Trading Co., Limited

SMS GPC International Limited

SMS GPC International Resources Limited

Iowa

Iowa Premium Beef, LLC

Ireland

Dan O’Sullivan (Turners Cross) Cork

Keelings & Curleys Distribution Limited

Keelings Farm Fresh

Pallas Foods

Seaview Farm Produce Company

SMS International Resources Ireland

Luxembourg

SMS Global Holdings Sarl

Sysco Canada Holdings Sarl

Maine

Sysco Northern New England, Inc.



--------------------------------------------------------------------------------

Missouri

Sysco Kansas City, Inc.

Nebraska

Sysco Lincoln Transportation Company, Inc.

Sysco Lincoln, Inc.

Netherlands

Sysco Global Holdings, B.V.

SYY Netherlands C.V.

New York

Walker Foods, Inc.

Panama

SYY Panama S de R.L.

Puerto Rico

FreshPoint Puerto Rico, LLC

Spain

Sysco Spain Holdings SLU

Sri Lanka

Leapset Sri Lanka Pvt Ltd

Tennessee

FreshPoint North Carolina, Inc.

Texas

Dust Bowl City, LLC

Freedman Food Service of Dallas, Inc.

Freedman Food Service of San Antonio, LP

Freedman Food Service, Inc.

Sysco Disaster Relief Foundation, Inc.

Sysco Foundation, Inc.

United Kingdom

Arnotts (Fruit) Limited

Crossgar Foodservice Limited

Crossgar Frozen Foods Limited

Crossgar Meats Limited

Crossgar Poultry Limited

G. Bell & Sons Limited

Gilchrist & Soames UK Limited

Hillfarm Turkeys Limited

Manhattan Food Co. Limited

Sysco Guest Supply Europe Limited



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facilities identified
below (including any guarantees in respect thereof) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

  1. Assignor:

 

  2. Assignee: [and is an Affiliate/Related Fund of [Identify Lender]]

 

  3. Borrower: Sysco Corporation

 

  4. Administrative Agent: Deutsche Bank AG Cayman Islands Branch, as
Administrative Agent under the Credit Agreement

 

  5. Credit Agreement: The 364-Day Bridge Term Loan Agreement, dated as of
March 14, 2016, among Sysco Corporation, the Guarantors party thereto, the
Lenders party thereto and Deutsche Bank AG Cayman Islands Branch, as
Administrative Agent.



--------------------------------------------------------------------------------

  6. Assigned Interest:

 

Assignor

   Assignee    Aggregate
Amount of
Commitments /
Loans for all
Lenders    Amount of
Commitments /
Loans Assigned    Percentage
Assigned of
Commitment /
Loans1          £    %

 

  7. Effective Date: [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:   [NAME OF ASSIGNOR]   By:  

 

  Name:     Title:     ASSIGNEE:   [NAME OF ASSIGNEE]   By:  

 

  Name:     Title:     [Consented to and]2 Accepted:   DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, as Administrative Agent   By:  

 

  Name:     Title:     By:  

 

  Name:     Title:     [Consented to:   SYSCO CORPORATION   By:  

 

  Name:     Title:     ]3

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.

2  To be included only if the consent of the Administrative Agent is required by
Section 10.04(b)(i)(B) of the Credit Agreement.

3  To be included only if the consent of the Borrower is required by Section
10.04(b)(i)(A) of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

SYSCO CORPORATION

364-DAY BRIDGE TERM LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Transaction, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Transactions,
(iii) the financial condition of the Borrower, any of the Subsidiaries or other
Affiliates of the Borrower or any other Person obligated in respect of any
Transaction or (iv) the performance or observance by the Borrower, any of the
Subsidiaries or other Affiliates of the Borrower or any other Person of any of
their respective obligations under any Transaction.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Transactions, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Transactions
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Borrower and/or the
Administrative Agent, as applicable, shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption



--------------------------------------------------------------------------------

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER

([name of New Guarantor])

[date]

[    ], a [    ] (the “New Guarantor”), hereby agrees with Deutsche Bank AG
Cayman Islands Branch, as administrative agent (the “Administrative Agent”) for
the lenders (collectively, the “Lenders”) now or hereafter party to that certain
364-Day Bridge Term Loan Agreement (as the same may be restated, amended and
supplemented from time to time, the “Credit Agreement;” any capitalized term
defined in the Credit Agreement and used in this Joinder shall have the meaning
ascribed to it in the Credit Agreement), dated as of March 14, 2016, among Sysco
Corporation, a Delaware corporation (the “Borrower”), the Guarantors party
thereto, the Lenders party thereto and the Administrative Agent, as follows:

In accordance with Section 5.09 of the Credit Agreement and for good and
valuable consideration, receipt of which is hereby acknowledged, the New
Guarantor hereby (a) ratifies, adopts and joins the Credit Agreement as a party
thereto and unconditionally assumes all the obligations of a Guarantor
thereunder; (b) agrees to be bound by the provisions of the Credit Agreement as
if the New Guarantor had been an original party thereto; (c) expressly ratifies
and confirms all of the provisions, indemnifications, waivers, releases,
restrictions, duties, responsibilities and obligations of the Guarantors under
the Credit Agreement, and (d) confirms that, after joining the Credit Agreement
as set forth above, the representations and warranties set forth in the Credit
Agreement with respect to the New Guarantor as a Subsidiary (other than the
representations and warranties set forth in Section 3.04(b), Section 3.06 and
Section 3.11 of the Credit Agreement) are true and correct in all material
respects (without duplication of any materiality qualifier) as of the date of
this Joinder.

For purposes of notices under the Credit Agreement, the notice address for the
New Guarantor is the same as that set forth in the Credit Agreement for the
other Guarantors.

IN WITNESS WHEREOF, this Joinder is executed and delivered as of [            ],
20[    ].

 

NEW GUARANTOR: [NAME OF GUARANTOR] By:   Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

Deutsche Bank AG Cayman Islands Branch, as Administrative Agent

[                                         ]

 

  Re: 364-Day Bridge Term Loan Agreement (the “Credit Agreement”), dated as of
March 14, 2016, by and among Sysco Corporation, the Guarantors party thereto,
the Lenders party thereto and Deutsche Bank AG Cayman Islands Branch, as
Administrative Agent

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:

 

  1. Amount of Borrowing:

 

£                                         

 

  2. Requested date of Borrowing:

 

                                             

 

  3. Requested Interest Period:

 

                                    

 

  4. Location and number of account to which funds are to be disbursed:

 

                                    

 

                                    

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Borrower.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours, SYSCO CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INTEREST ELECTION REQUEST

Deutsche Bank AG Cayman Islands Branch, as Administrative Agent

[                                         ]

 

  Re: 364-Day Bridge Term Loan Agreement (the “Credit Agreement”), dated as of
March 14, 2016, by and among Sysco Corporation, the Guarantors party thereto,
the Lenders party thereto and Deutsche Bank AG Cayman Islands Branch, as
Administrative Agent

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:

 

  1. Applicable Borrowing

Date of Borrowing:

Amount of Borrowing to be continued:

 

  2. Effective date of the election made pursuant to this request:

 

                                             

 

  3. Requested Interest Period for Borrowing:

 

                                             

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Borrower.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours, SYSCO CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PROMISSORY NOTE

[Date]

For value received, Sysco Corporation, a Delaware corporation (the “Borrower”),
promises to pay to                      or its registered assigns (the “Lender”)
(i) the unpaid principal amount of each Loan made by the Lender to the Borrower
under the Credit Agreement referred to below, when and as due and payable under
the terms of the Credit Agreement, and (ii) interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates provided for in
the Credit Agreement. All such payments of principal and interest shall be made
in Sterling and to the accounts specified in the Credit Agreement, in
immediately available funds. The Borrower shall pay the principal of and accrued
and unpaid interest on the Loan in full on the Maturity Date.

All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This promissory note is one of the promissory notes issued pursuant to the
364-Day Bridge Term Loan Agreement, dated as of March 14, 2016, among the
Borrower, the guarantors party thereto, the lenders from time to time party
thereto, including the Lender, and Deutsche Bank AG Cayman Islands Branch, as
Administrative Agent (which as it may be amended, supplemented or otherwise
modified from time to time, is herein called the “Credit Agreement”), to which
Credit Agreement reference is hereby made for a statement of the terms and
conditions governing this promissory note, including the terms and conditions
under which this promissory note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest and any notice of any
kind with respect to this promissory note. No failure to exercise and no delay
in exercising any rights hereunder on the part of the holder hereof shall
operate as a waiver of such rights.

This promissory note shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of laws principles
thereof that would require the application of the laws of another jurisdiction.

 

SYSCO CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Loan

 

Amount of

Principal Repaid

 

Unpaid Principal

Balance

 

Notations Made

By

               



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

Sysco Corporation

Solvency Certificate

Date: [                    ]

To the Administrative Agent and each of the Lenders

party to the Credit Agreement referred to below:

Pursuant to Section 4.02(l) of the 364-Day Bridge Term Loan Agreement, dated as
of March 14, 2016, among by and among Sysco Corporation, a corporation
incorporated under the laws of Delaware (the “Borrower”), the Guarantors party
thereto, the Lenders party thereto and Deutsche Bank AG Cayman Islands Branch,
as Administrative Agent (the “Credit Agreement”), the undersigned, solely in the
undersigned’s capacity as chief financial officer of the Borrower, hereby
certifies, on behalf of the Borrower and not in the undersigned’s individual or
personal capacity and without personal liability, that, as of the Closing Date,
after giving effect to the Acquisition and the other transactions contemplated
thereby (including the making of the Loans on the Closing Date and the
application of the proceeds thereof):

(a) the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds their debts and other liabilities, subordinated,
contingent or otherwise, on a consolidated basis;

(b) the present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, on a consolidated
basis, as such debts and other liabilities become absolute and matured;

(c) the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, on a
consolidated basis, as such liabilities become absolute and matured; and

(d) the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such investigations and inquiries
as the undersigned has deemed appropriate, having taken into account the nature
of the business proposed to be conducted by the Borrower and its Subsidiaries
after consummation of the Acquisition, the Transactions, the Refinancing and any
related transactions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate,
solely in the undersigned’s capacity as chief financial officer of the Borrower,
on behalf of the Borrower and not in the undersigned’s individual or personal
capacity and without personal liability, as of the date first stated above.

 

  SYSCO CORPORATION,     by  

 

    Name:       Title:  